Case 1:19-cv-04318-NRB Document 26 Filed 06/26/19 Page 1 of 2

« Chicago

VedderPrice New York
Washington, DC
London
San Francisco
Los Angeles
Singapore
vedderprice.cormn

June 25, 2019

Michael J. Edelman
Shareholder

+1 212 407 6970
mjedelman@vedderprice.com

VIA ECF AND FACSIMILE

Hon. Naomi Reice Buchwald, U.S.D.J.
United States District Court

Southern District of New York

500 Pearl Street

New York, NY 10007-1312

Re: Fan Engine Securitization Ltd. v. Deutsche Bank Trust Co. Americas,
Case No. 19-cv-4318 (NRB) (S.D.N.Y.) — Request to File Surreply on Intervention

Dear Judge Buchwald:

As you know, we are counsel for the Plaintiffs Fan Engine Securitization Limited (“Fan”) and Jet
Engine Holding S.a r.l. (“JEH”) in the above-referenced action (the “Case”). We have been
consulting with counsel for Deutsche Bank Trust Co. Americas (“DBTCA”) and counsel for
Loomis Sayles Investment Grade Bond Fund, Loomis Sayles Bond Fund, Loomis Sayles
Investment Grade Fixed Income Fund and NHIT: Securitized Credit Trust (collectively,
“Loomis’’).

After such discussions, Fan, JEH, DBTCA and Loomis have agreed upon the following briefing
schedule and related matters with respect to the next stage of the Case. Capitalized terms shall
have the meanings ascribed to such terms in the Complaint.

A. Summary Judgment Motion for Declaratory Relief; Scope of Such Motion: Plaintiffs
intend to file a motion for summary judgment seeking a declaration that no Event of Default has
occurred and that, accordingly, the terms of the Indenture in effect in the absence of an Event of
Default shall be given effect (which motion shall focus upon whether a payment Event of Default
under the Indenture can occur if the Issuer is making payments in accordance with the monthly
payment schedules calculated by the Administrative Agent). Plaintiffs’ motion shall be based on
Exhibits A-G, I, and J to the Complaint (with each of DBTCA and Loomis reserving the right to
object to such exhibits). Plaintiffs’ motion shall not address: (a) whether the calculations made
by the trustees and/or agents under the Indenture and related operative documents were accurate,
(b) whether the trustee properly relied upon the instructions from Loomis, (c) damages (if any)
that arose if such event of default notice was improperly issued or (d) any other defenses against
the alleged Event of Default or notice of default that Plaintiffs may assert.

B. Stay of Discovery and Loomis’s Answer Deadline: Pending a decision on the summary
judgment motion, there shall be a stay of discovery and a stay of Loomis’ deadline to answer or
otherwise respond to the Complaint.

1633 Broadway, 31st Floor | New York, New York 10019 | T+1 212 407 7700 j F +1212 407 7799
Vedder Price P.C. is affiliated with Vedder Price LLP, which operates in England and Wales, Vedder Price (CA), LLP, which operates in California, and Vedder Price Pte. Ltd., which operates in Singapore.

 
The Honorable Naomi Reice Buchwald

Case 1:19-cv-04318-NRB Document 26 Filed 06/26/19 Page 2 of 2

June 25, 2019

Page 2

C.

be as follows:

As stated above, the foregoing reflects an agreement of counsel for each of Fan, JEH, DBTCA and
Loomis, each of whom hereby request that this Court so order the above-proposed schedule and

judgment;

Agreed Schedule: The schedule for the above-described summary judgment motion shall

July 1, 2019: Plaintiffs will file their summary judgment motion for declaratory
relief. (Neither DBTCA nor Loomis intend to file a motion for
summary judgment on the above-described matters.)

July 25, 2019: Deadline for responses in opposition to motion for summary
judgment;

August 7, 2019: Deadline for reply papers in further support of motion for summary

August 12, 2019 (or as soon thereafter as the parties may be heard): Hearing on motion

for summary judgment.

related matters.

We thank the Court in advance for its time and consideration of these matters.

ce:

Ross Hooper, Esq,

Mark Kotwick, Esq,
Andrew Silverstein, Esq.
Kim Haviv, Esq.

Sam Hershey, Esq.
Harrison Denman

Jason Zakia, Esq.

Dani Audette, Esq.
Daniel Green, Esq.

Marc Schlesinger, Esq.
All Other Counsel of Record

 

Via E-Mail (kotwick@sewkis.com)

Via E-Mail (silversteina@sewkis.com)

Via E-Mail (Kim.Haviv@WhiteCase.com)

Via E-Mail (sam.hershey@whitecase.com)

Via E-Mail (harrison.denman@whitecase.com)
Via E-Mail (jzakia@whitecase.com)

Via E-Mail (Dani daudette@whitecase.com)

Via ECF
